DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 and 15-17, and with traverse of species neurotoxin-naïve patient, in the reply filed on 7/9/2021 is acknowledged. The traversal is on the ground(s) that the species of patient in claims 15, 16 and 17 are not mutually exclusive. Indeed, the “neurotoxin-naive patient” of claim 15 encompasses the “clostridial neurotoxin-naive patient” of claim 16, which in turn encompasses the “botulinum type E neurotoxin-naive patient” of claim 17. Thus, claims 15, 16 and 17 overlap in scope. This is found persuasive. The requirement of species election is hereby withdrawn.
Claims 8-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-7 and 15-17 are being examined in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aoki et al (US 8,486,886 B2; 7/16/2013).
The instant claims recite a method for treating hyperhidrosis, comprising administering a therapeutically effective amount of a fast-acting neurotoxin to a patient in the area where treatment is desired.
Aoki teaches a method of treating excessive sweating (hyperhidrosis) comprising administering to the patient suffering from said condition a therapeutically effective amount of any Botulinum toxin types A-G alone or in combination, wherein said administration comprises an injection (col.2 line 55-56 & 61-64, Example 5), and the toxin is delivered to the affected region (col.4 line 1-2).
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 8,486,886 B2; 7/16/2013) as applied to claims 1-2 and 5-7 above.
Aoki does not teach the claimed amount of neurotoxin (claims 3-4).
However, Aoki does teach the dose of neurotoxin administered to the patient will depend upon the severity of the condition (col.4 line 39-40). Aoki does teach 0.01 to 50 units of neurotoxin, depending upon degree of desired effect, is administered to a patient suffering from excessive sweating. The larger the dose, usually the greater spread and duration of effect. Small doses are used initially (col.8 line 20-23). Both the quantity of neurotoxin administered and the frequency of its administration will be at the discretion of the physician responsible for the treatment and will be commensurate with questions of safety and the effects produced by the toxin (col.4 line 63-67).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an optimized neurotoxin to a patient suffering from excessive sweating, since Aoki discloses that neurotoxin is effective to treat a patient suffering from excessive sweating, and that doses of neurotoxin administered to the patient depends on the severity of the patient’s condition as well as degree of desired effect. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate an optimized neurotoxin with a reasonable expectation for successfully treating excessive sweating.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 8,486,886 B2; 7/16/2013) as applied to claims 1-2 and 5-7 above, further in view of Naumann et al (J Neural Transm. 2013;120:275-290.).
Aoki does not teach the method wherein the patient is a neurotoxin-naïve patient (claims 15-17).
However, Aoki does teach the method comprises administering to a patient botulinum neurotoxin. Naumann teaches previous exposure to botulinum neurotoxin products may influence the immune response to BoNT. Survivors of past botulism exposure may have generated antibodies against BoNT and may not respond to therapeutic botulinum neurotoxin injection (p.279 col right – para 2-3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer neurotoxin to a neurotoxin-naïve patient, since Naumann discloses that survivors of past botulism exposure may not respond to therapeutic botulinum neurotoxin injection. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to administer neurotoxin to a neurotoxin-naïve patient with a reasonable expectation for successfully treating excessive sweating.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 15-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-20 of co-pending Application No. 16/624,530 (referred to as the ‘530 application) in view of Aoki et al (US 8,486,886 B2; 7/16/2013) and Naumann et al (J Neural Transm. 2013;120:275-290.).
Claims 12-20 of the ‘530 application recite a method for initiating a neurotoxin treatment in a neurotoxin-naïve patient, comprising administering to the patient a therapeutically effective amount of a fast-acting neurotoxin to a patient in an area where treatment is desired.

The ‘530 application does not recite the neurotoxin treatment is for hyperhidrosis (claim 1).
Aoki teaches a method of treating excessive sweating (hyperhidrosis) comprising administering to the patient suffering from said condition a therapeutically effective amount of any Botulinum toxin types A-G alone or in combination, wherein said administration comprises an injection (col.2 line 55-56 & 61-64, Example 5), and the toxin is delivered to the affected region (col.4 line 1-2). In addition, Naumann teaches botulinum neurotoxins have been shown to be effective in the treatment of hyperhidrosis (p.275 col right – para 1).

This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 15-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 10-11 of co-pending Application No. 16/606,866 (referred to as the ‘866 application) in view of Aoki et al (US 8,486,886 B2; 7/16/2013) and Naumann et al (J Neural Transm. 2013;120:275-290.).
Claims 1-6 and 10-11 of the ‘866 application recite a method for initiating a neurotoxin treatment in a neurotoxin-naïve patient, comprising administering to the patient a therapeutically effective amount of a fast-acting neurotoxin to a patient in an area where treatment is desired.

The ‘866 application does not recite the neurotoxin treatment is for hyperhidrosis (claim 1).
Aoki teaches a method of treating excessive sweating (hyperhidrosis) comprising administering to the patient suffering from said condition a therapeutically effective amount of any Botulinum toxin types A-G alone or in combination, wherein said administration comprises an injection (col.2 line 55-56 & 61-64, Example 5), and the toxin is delivered to the affected 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat hyperhidrosis using botulinum neurotoxins, since Aoki and Naumann both disclose that botulinum neurotoxins have been shown to be effective in the treatment of hyperhidrosis. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to treat hyperhidrosis using botulinum neurotoxins with a reasonable expectation of success.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651